Case 1:20-cv-24328-MGC Document 19 Entered on FLSD Docket 01/11/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO: 1:20-cv-24328-MGC

 ANA MARGARITA MARTINEZ

                        Plaintiff,
        v.

 NETFLIX, INC.,
 ORANGE STUDIOS, S.A., and
 OLIVIER ASSAYAS

                   Defendants.
 ______________________________________________/

  DEFENDANT NETFLIX, INC.’S MOTION PURSUANT TO SECTION 768.295 OF THE
      FLORIDA STATUTES AND INCORPORATED MEMORANDUM OF LAW

        Defendant Netflix, Inc. (“Netflix”) has filed a motion to dismiss the complaint filed on
 behalf of Plaintiff Ana Margarita Martinez (“Plaintiff”) pursuant to Federal Rule of Civil Procedure
 12(b)(6) (the “Motion to Dismiss”). Netflix hereby further moves this Court for additional relief in
 the form of an award of its attorneys’ fees pursuant to Florida Statutes Section 768.295, Strategic
 Lawsuits Against Public Participation (SLAPP) prohibited (the “Florida anti-SLAPP statute”).
                                            ARGUMENT
        Florida enacted its anti-SLAPP statute to protect “the right in Florida to exercise the rights
 of free speech in connection with public issues,” by discouraging “SLAPP suits because such
 actions are inconsistent with the right of persons to exercise such constitutional rights.” Fla. Stat.
 Ann. § 768.295(1). The Florida anti-SLAPP statute defines “[f]ree speech in connection with public
 issues,” as “any written or oral statement that is protected under applicable law and is made . . . in
 or in connection with a play, movie, television program, radio broadcast, audiovisual work, book,
 magazine article, musical work, news report, or other similar work. Fla. Stat. Ann. § 768.295(2)(a)
 (emphasis added). To prevent a plaintiff from using the cost of litigation as a means to suppress
 protected speech, the statute directs a court to award a defendant its “reasonable attorney fees and
 costs incurred in connection with a claim,” that is “without merit and [brought] primarily because
 [a defendant] has exercised the constitutional right of free speech in connection with a public issue.”



                                                 Page | 1
Case 1:20-cv-24328-MGC Document 19 Entered on FLSD Docket 01/11/2021 Page 2 of 5




 Fla. Stat. Ann. § 768.295(3)-(4).
         The defamation, conspiracy, and intentional infliction of emotional distress (“IIED”) claims
 encompassed in Plaintiff’s Complaint fall squarely within the Florida anti-SLAPP statute, as they
 are palpably “without merit” and “inconsistent” with the exercise of “free speech in connection
 with public issues.” Indeed, this action presents precisely the sort of SLAPP suit that the statute is
 intended to address.
         The Film at issue, Wasp Network (the “Film”), a docudrama protected by the First
 Amendment, is about the so-called “Cuban Five,” the Cuban spy ring that infiltrated Florida’s
 Cuban exile community in the 1990s. In the Complaint, Plaintiff immediately declares that her
 primary objection is to the Film’s alleged political perspective, asserting that the Film
 “romanticizes, or glorifies” the Cuban Five while “malign[ing] the Cuban exile community in
 general,” that the Film allegedly “attempts to rewrite history in a dishonest and irresponsible way,”
 and that it is allegedly “straight out of the Cuban regime’s ‘playbook.’” (Complaint ¶¶ 2-5, 9.)
 Plaintiff’s politically-based objection to the Film is stated openly and repeatedly. She alleges, for
 example, that “the writer and director of the Film … allowed his characters to refer to legitimate
 political dissidents with the official label of ‘gusanos’ (a derogatory Spanish word used by the
 totalitarian communist Cuban regime to describe those who did not agree with Castro’s policies
 and were essentially considered ‘traitors.’” (Id. at ¶ 9.) Plaintiff further alleges:
            This portrayal of the Cuban exile community was deliberately calculated to create
            one, clear, and mistakable [sic] villain to be targeted for criminal and terrorist
            activities against Cuba.

            By doing so, the Film downplays the level and reach of the Wasp Network’s espionage,
            by attempting to rewrite history in a dishonest and irresponsible way, romanticizing,
            sympathizing, and showing favoritism of the Cuban regime over the Cuban diaspora
            and exiled Cuban community.
 (Id. at ¶¶ 108-09.)
         As set forth in Netflix’s accompanying Motion to Dismiss, which is incorporated by
 reference herein, a review of the Film makes clear that Plaintiff’s defamation claims are baseless
 because the Film does not make the statements about her that she alleges to be defamatory: the Film
 does not portray Plaintiff as sexually immoral; it does not portray involved in drug trafficking; and
 it does not portray her as in irresponsible mother (indeed, the Film does not depict Plaintiff’s
 character as a mother at all). As there is no viable underlying defamation claim, Plaintiff’s


                                                  Page | 2
Case 1:20-cv-24328-MGC Document 19 Entered on FLSD Docket 01/11/2021 Page 3 of 5




 conspiracy claim fails as well. And Plaintiff’s IIED claim, premised upon the exact same facts and
 misleading descriptions of the Film, contains no allegation of the high level of extreme and
 outrageous misconduct required to support an IIED claim under Florida law.
         Plaintiff’s Complaint is merely a politically motivated attempt to suppress a film that does
 not comport with the views of the Cuban exile community, to which Plaintiff belongs, regarding
 the Castro regime. Plaintiff’s lawsuit is a paradigm example of the type of attack on First
 Amendment-protected discourse that the Florida anti-SLAPP statute was enacted to prohibit.
         Netflix’s anti-SLAPP motion may be decided concurrently with Netflix’s Motion to
 Dismiss. The award of attorneys’ fees is a substantive provision of Florida state law, properly
 applied by a United States District Court.1 See Bongino v. Daily Beast Co., LLC, No. 19-14472-
 CV, 2020 WL 6470639, at *8 (S.D. Fla. Aug. 6, 2020) (holding Fla Stat. § 768.295 “fuses with
 Rules 8, 12, and 56 by entitling the prevailing party to fees and costs if . . . a court finds an action
 is ‘without merit’ and thus prohibited”); Vibe Ener v. Duckenfield, No. 20-CV-22886-UU, 2020
 WL 6373419, at *5 (S.D. Fla. Sept. 29, 2020) (applying Fla. Stat. § 768.295 and awarding fees after
 dismissing meritless defamation claim); Parekh v. CBS Corp., 820 F. App'x 827, 836 (11th Cir.
 2020) (affirming that “the district court properly awarded fees to [defendants],” under the Florida
 anti-SLAPP statute upon dismissal of meritless defamation claim); see also Tobinick v. Novella,
 884 F.3d 1110, 1119 (11th Cir. 2018) (affirming award of attorneys’ fees pursuant to California
 anti-SLAPP statute). To be clear, the sole aspect of the Florida anti-SLAPP statute that Netflix
 seeks for the Court to apply upon this motion is the award of reasonable attorneys’ fees and costs.
 Netflix’s separate Motion to Dismiss provides “an adequate framework for expeditiously resolving
 the issues raised in” Plaintiff’s Complaint. 100 Plus Animal Rescue, Inc. v. Butkus, No. 17-61893-
 CIV, 2020 WL 5514404, at *5 (S.D. Fla. Aug. 15, 2020).




 1 The Eleventh Circuit’s holding in Carbone v. Cable News Network, Inc., that certain procedural
 aspects of Georgia’s anti-SLAPP statute do not apply in federal court practice, does not affect the
 availability of relief here. 910 F.3d 1345 (11th Cir. 2018). In Carbone, the Eleventh Circuit took
 issue with the provision of the Georgia anti-SLAPP statute that imposes upon the plaintiff a
 “probability” standard of pleading higher than the standards set forth in Rule 12(b)(6) and 56 of the
 Federal Rules of Civil Procedure. Id. at 1351. In contrast, Florida’s anti-SLAPP statute simply
 provides that a defendant may file a motion to dismiss or for summary judgment and does not
 impose a differing standard of proof to be used in deciding the dispositive motion.


                                                 Page | 3
Case 1:20-cv-24328-MGC Document 19 Entered on FLSD Docket 01/11/2021 Page 4 of 5




                                          CONCLUSION
        For the foregoing reasons and given the numerous legal deficiencies in the Complaint (as
 articulated in Netflix’s separate Motion to Dismiss, which is incorporated herein), Netflix
 respectfully requests that this Court award reasonable attorneys’ fees and costs to Netflix pursuant
 to Florida Statutes Section 768.295(4), and provide such other and further relief as the Court deems
 just and proper.


 Dated: January 11, 2021
                                                   Respectfully submitted,

                                                   PRYOR CASHMAN LLP
                                                   Attorneys for Netflix
                                                   201 South Biscayne Boulevard, Suite 2700
                                                   Miami, Florida 33131
                                                   Telephone: (786) 582-3010
                                                   Facsimile: (786) 582-3004

                                                   By: s/ James G. Sammataro
                                                   James G. Sammataro
                                                   Florida Bar No. 520292
                                                   jsammataro@pryorcashman.com

                     LOCAL RULE 7.1 (A) - GOOD FAITH CONFERRAL

        Counsel for the Netflix hereby certifies that he has attempted to confer with Plaintiffs’
 counsel on the issues raised in the Motion Pursuant to Section 768.295 of the Florida Statutes via
 email sent Thursday, January 7, but Plaintiff’s counsel has not responded with Plaintiff’s position.


                                                            /s/ James G. Sammataro
                                                              James G. Sammataro




                                               Page | 4
Case 1:20-cv-24328-MGC Document 19 Entered on FLSD Docket 01/11/2021 Page 5 of 5




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 11, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system, which will send Notices of

 Electronic Filing to all counsel of record.


                                                          /s/ James G. Sammataro
                                                            James G. Sammataro




                                               Page | 5
